ORDER
This matter having been duly presented to the Court on the petition of PHILIP J. MORAN of SKILLMAN, who was admitted to the bar of this State in 1975, for review of the decision of the Disciplinary Review Board in DRB 02-382, and good cause appearing;
It is ORDERED that the petition for review is granted and the decision of the Disciplinary Review Board in DRB 02-382 is vacated; and it is further
ORDERED that further disciplinary proceedings are stayed pending a determination of respondent’s capacity to participate in his defense and to practice law; and it is further
ORDERED that PHILIP J. MORAN is hereby placed on disability inactive status pursuant to Rule l:20-12(e), effective immediately and until the further Order of the Court; and it is further
ORDERED that PHILIP J. MORAN be examined by a mental health professional selected by the Office of Attorney Ethics to evaluate respondent’s ability to assist in his defense and to practice law, the examination to be conducted and the report of said mental health professional to be filed with the Court within ninety days after the filing date of this Order; and it is further
ORDERED that the Office of Attorney Ethics and counsel for respondent shall file their comments on the report with the Court within fourteen days after the filing of the expert’s report.